DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 2022-04-15 has been entered and fully considered.

In light of applicant’s Terminal Disclaimer, filed 2022-04-15, the nonstatutory obviousness-type double patenting rejection has been withdrawn.

In light of applicant’s amendment, filed 2022-04-15, the 35 U.S.C. § 112(a) rejections have been withdrawn.

In light of applicant’s amendment, filed 2022-04-15, the 35 U.S.C. § 112(b) rejection has been withdrawn.

In light of applicant’s amendment, filed 2022-04-15, the 35 U.S.C. § 112(d) rejection has been withdrawn.

Applicant’s arguments, see pp. 9-11, filed 2022-04-15, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-2, 7, 14-15, and 20 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection is withdrawn.


Terminal Disclaimer
The terminal disclaimer filed on 2022-04-15 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10594658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1, 3-14, and 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the response to the Office action, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner has been unable to locate prior art that would anticipate or render obvious the claimed invention as a whole in light of the Specification.  For example, the Examiner notes that determining whether a hostname provides DNS service by testing is known in the art, e.g. US-10412107-B2 (Brutzkus et al.).  However, Brutzkus determines whether or not a DNS server is properly resolving DNS requests to verify that it is not secretly tunneling information via DNS (failure to properly resolve [determined based on history] means the server should be blocked as it is possibly tunneling data via DNS), whereas the claims are determining whether a network host is providing DNS over HTTPS wherein a resolution of a DNS request results in the blocking of the network host (in contrast to Brutzkus disclosing permitting the DNS when it’s clearly operating as expected).  Based on the above, as well as the prosecution history, the Examiner finds that the prior art does not anticipate or render obvious the claimed invention as a whole in light of the Specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436.  The examiner can normally be reached on Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491